Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 04, 2017

The Court of Appeals hereby passes the following order:

A17D0409. EDDIE WAYNE GENTRY v. THE STATE.

      On February 6, 2017, Eddie Wayne Gentry was convicted of obstruction of
officers. On March 8, 2017, he filed this pro se application for discretionary appeal
seeking to challenge his conviction.1
      It appears, however, that no provision of OCGA § 5-6-35 (a) applies here and
that the order Gentry wishes to appeal is directly appealable. Pursuant to OCGA §
5-6-35 (j), this Court will grant an otherwise timely discretionary application if the
lower court’s order is subject to direct appeal. In accordance therewith, Gentry’s
application is hereby GRANTED. Gentry shall have ten days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a timely
notice of appeal, he need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Gentry filed his application in the Georgia Supreme Court, and that Court
transferred the application to this Court.